﻿It is a great
honour to address the General Assembly. I would like
to join other speakers in congratulating His Excellency
Mr. Vuk Jeremić on his election to preside over the
General Assembly at its sixty-seventh session. I am
sure that his diplomatic experience will contribute to
the success of the work of this session. I assure him
of the full commitment of the Mozambican delegation
to contributing to the success of this session. I
equally congratulate his predecessor, His Excellency
Ambassador Nassir Abdulaziz Al-Nasser of Qatar, for
his commitment and dedication in leading the Assembly
at its most recent session.
I would also like to share with the Assembly our
satisfaction at the progress made during the most recent
session’s debate, held under the theme “The role of
mediation in the peaceful resolution of disputes”. That
theme merited special attention by the international
community in various forums and was highlighted by
the adoption, last May, of the Helsinki final document,
which defines the principles regarding the role of
the States in the mediation of disputes. The Helsinki document and the Manila Declaration on the Peaceful
Settlement of International Disputes, adopted in 1982,
which set a precedent for the peaceful resolution of
international disputes, represent a strengthening of the
principles that guide States’ actions in the search for
solutions to disputes through peaceful means.
We salute the timely choice of the theme “Bringing
about adjustment or settlement of international disputes
or situations by peaceful means” for this session, at a
time when various factors are hastening the advent of
conflict. Those factors, both internal and external in
nature, are due to political and/or economic factors.
They include the quest for self-determination, socio-
political exclusion, the use of natural resources, wealth
distribution, border disputes and cultural and religious
intolerance.
Therefore, we believe that conflict resolution
processes should prioritize a holistic approach to
resolving conflict, through a free and ongoing dialogue
among the parties to a conflict, thereby following
universally accepted principles such as dialogue based
on truth and the responsibility of the major stakeholders
at the national, regional and international levels;
participation aimed at reaching real solutions and
sustainable development based on an understanding
of the need to strengthen the synergies between peace,
development and democracy; and the fight against
poverty and promotion of sustainable development.
The importance we attribute to these principles
stems from our experience in a process of reconciliation
and peacekeeping, in which a constant and interactive
dialogue within Mozambican society has allowed for the
consolidation of national unity, peace, development and
the fight against poverty so as to further participatory
democracy.
It is therefore with pride that, on October 4,
Mozambique will celebrate 20 years of peace in
an atmosphere of stability and economic growth,
accomplishments that are the result of an inclusive
dialogue, a process of national reconciliation and our
observance of the principles of democracy, freedom
and justice.
The failure of preventive measures leads us to
resort to mechanisms for conflict management and
resolution. For those mechanisms to be successful, we
need to re-evaluate the mandates of, and conventional
approaches to, peacekeeping operations, given the
underlying changes that have come about in the actual nature of conflict itself since the establishment of the
United Nations. Given the multidimensional nature
of current conflicts, efforts aimed at their prevention,
management and resolution require the cooperation
of various stakeholders at the national, regional and
international levels under Chapter VIII of the United
Nations Charter.
We believe that success in the prevention,
management and resolution of conflicts is directly
linked to an understanding of their nature. The scope
and facilitation of mediation should be extensively
informed by the nature and dynamic of the particular
conflict, so as to allow for a better analysis and effective
action and to ensure that all parties to the conflict take
an integral role in its resolution. In order to pursue
these objectives, focus should be placed on cooperation
with regional and subregional organizations.
We note with concern the persistence of an
environment of tension and instability in Africa,
in particular in Madagascar, the eastern part of the
Democratic Republic of the Congo, Guinea-Bissau,
Somalia, the Sudan, South Sudan and Mali.
In the Southern African Development Community
(SADC) region, the various conflict resolution processes
are based on a regional architecture for the prevention,
management and resolution of conflicts. This is
substantiated within the SADC organ for cooperation in
the political, defence and security areas by instruments
that create the conditions for dialogue. To facilitate
its intervention in this area, the SADC organ created
a mediation unit that is based on the participation of
a group of elders who, through their deep knowledge
of the internal dynamics of the countries referred,
have been contributing to peacebuilding, security and
stability in the SADC region.
The SADC Summit of Heads of State and of
Government recently held in Maputo in August
thoroughly examined ways to improve the organization’s
intervention in the prevention, management and
resolution of conflicts. SADC thus reiterated its
commitment to working with the parties to the conflicts
in the Republic of Madagascar, the Democratic
Republic of the Congo and the Republic of Zimbabwe
while at the same time reinforcing its partnership with
the international community.
The mediation efforts of SADC for the resolution
of the political deadlock in Madagascar and the SADC
facilitation of the implementation of the comprehensive political agreement in Zimbabwe, continue to make
progress towards the establishment of conditions for
free, fair and credible elections to take place in both
SADC countries.
With regard to Madagascar, the efforts of the
mediation team led by the former President of the
Republic of Mozambique, Joaquim Chissano, resulted
in the signing by 10 of the 11 political groups in
Madagascar of the SADC road map to end the political
crisis in that country.
In Zimbabwe, the political situation is generally
stable, as the inclusive Government has made
tremendous progress in the socioeconomic and political
areas. The process for the establishment of a new
constitution, which will guide future elections, is at an
advanced stage.
SADC reiterates its appeal for the complete lifting
of the economic sanctions imposed on Zimbabwe in
order to contribute to the country’s economic recovery
and that of other countries in the region, with which
Zimbabwe maintains close economic ties.
However, SADC and the international community
continue to be concerned with the prevailing climate
of instability and the subsequent humanitarian crises
in the eastern part of the Democratic Republic of the
Congo. Cooperation mechanisms among SADC, the
International Conference on the Great Lakes Region,
the African Union and the United Nations and, above
all, extensive comprehensive internal dialogue among
the Congolese are needed in seeking lasting solutions
to the instability in eastern Democratic Republic of the
Congo.
With regard to Guinea-Bissau, Mozambique, as
Chair of the Community of Portuguese-speaking
Countries, continues to be committed to seeking a viable
solution in order to restore constitutional order to that
country through internal dialogue and the coordinated
intervention of the international community. The
people of Guinea-Bissau yearn for peace, stability and
development. They want to be the masters of their own
destiny, which was why they fought for liberation. That
culminated in the country’s independence, whose thirty-
ninth anniversary was celebrated on 24 September.
Regarding Somalia, the Sudan and South Sudan,
Mozambique is delighted by the progress in the
respective political processes. We are confident that such achievements will contribute to lasting peace and
stability in those countries.
We follow with concern the lack of progress in
seeking viable solutions to the political process in
the Middle East. That process is a challenge not only
for the countries involved and for the region, but also
for the world at large, owing to its implications for
international peace and security. We therefore appeal to
all relevant actors to engage in a constructive dialogue
and to work towards a peaceful solution that guarantees
peace, security and stability.
We reiterate our belief in the importance of the
ongoing commitment of the United Nations towards
the prompt implementation of the relevant resolutions
of the Organization. We further reiterate that internal
dialogue, regional cooperation and the realistic
intervention of the United Nations must be the priorities.
We reaffirm our unequivocal support for the
cause of the Palestinian people, who have been denied
their inalienable right to self-determination. We fully
support the principle of establishing the two States of
Palestine and Israel living side by side in peace.
Similarly, we reaffirm our support for the
international community’s engagement in seeking a
sustainable solution to the issue of the Western Sahara’s
self-determination. We cannot understand or accept the
delays in conducting the referendum already agreed on
by all parties under the auspices of the United Nations.
Mozambique continues to follow with concern
the maintenance of the unjust economic embargo
against Cuba, which impedes the economic and social
development of that sisterly country. Mozambique
therefore reiterates the call of the majority of Member
States for the immediate lifting of the embargo.
The nature of the challenges that we face in the
area of international peace and security lead us to
affirm before the Assembly the increasing relevance
of multilateral mechanisms for the peaceful resolution
of disputes or situations of conflict. We note with
satisfaction that, throughout more than a half a century
of its existence, the United Nations has made undeniable
achievements in the maintenance of peace and in the
prevention and resolution of conflicts.
In order to more effectively respond to the growing
challenges to resolving conflicts, we must pursue more
resolutely the reform agenda of the United Nations
system, in particular Security Council reform and the revitalization of the General Assembly. In that task, we
believe that those two organs must adopt the following
approach. The steps should include a comprehensive
strategic plan of action and a detailed programme to
address conflict situations; strengthening the capacity
of resource mobilization for peacekeeping missions; the
negotiation and implementation of sustainable political
solutions; and engaging in a long-term perspective. The
Security Council must play a more proactive role in the
solution of conflicts by, inter alia, fully implementing
the resolutions that it adopts.
We therefore reiterate the validity and relevance of
the principles enshrined in the United Nations Charter
and of other international instruments. Such values must
remain the main source of inspiration in the pursuit of
political and lasting solutions to conflicts. Mozambique
thus believes that multilateral organizations, such
as the United Nations, the African Union and other
subregional organizations, play a fundamental role in
the pursuit of peace and development.
The resolution of conflicts is a crucial condition for
the achievement of internationally agreed development
goals, including the Millennium Development Goals,
in particular by African countries and least developed
countries. In that context, as part of the ongoing
discussions on establishing a post-2015 development
agenda, Member States must act jointly in seeking
points of convergence that will make it possible to
adopt consensus and sustainable solutions for the well-
being of our people.
In that connection, we would like to express our
optimism over the consensus understanding reached
at the United Nations Conference on Sustainable
Development. We are aware of the fact that the
success of such an agreement depends on an integrated
approach towards the economic, social, cultural and
environmental components, as well as on defining a
comprehensive framework for resource mobilization
under the terms of the common vision of resolution
66/288, entitled “The future we want”.
In conclusion, I would like to reiterate Mozambique’s
commitment to continuing to cooperate with the United
Nations in seeking peaceful solutions to conflicts and
to peace, stability and sustainable development.